UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-53605 OptimizeRx Corporation (Exact name of registrant as specified in its charter) Nevada 26-1265381 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 407 6th Street Rochester, MI, 48307 (Address of principal executive offices) 248-651-6568 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 13,233,754 shares as of September 30, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T: Controls and Procedures 11 PART II – OTHER INFORMATION Item 1: Legal Proceedings 12 Item 1A: Risk Factors 12 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3: Defaults Upon Senior Securities 12 Item 4: Removed and Reserved 12 Item 5: Other Information 12 Item 6: Exhibits 12 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009; F-2 Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009; F-3 Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009 and for the period from January 31, 2006 (Inception) to September 30, 2010 (unaudited); F-4 Consolidated Statement of Stockholders’ Equity as of September 30, 2010 (unaudited); F-5 Consolidated Statements of Cash Flow for the nine months ended September 30, 2010 and 2009 and for the period from January 31, 2006 (Inception) to September 30, 2010 (unaudited); F-6
